Filed 8/6/21 P. v. Colley CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A159631
 v.
 THADEUS EUGENE COLLEY,                                                 (Contra Costa County
                                                                        Super. Ct. No. 5-190042-2)
           Defendant and Appellant.


         Defendant Thadeus Eugene Colley appeals a judgment entered upon a
jury verdict finding him guilty of second degree murder. He contends that
the trial court erred in refusing to instruct the jury on the lesser included
offense of voluntary manslaughter, that the court abused its discretion in
excluding evidence of the victim’s prior possession and use of guns and
ammunition, and that the instruction regarding flight created a mandatory
presumption that defendant killed the victim. We agree with defendant that
the jury should have been instructed on voluntary manslaughter and that the
error was prejudicial. We shall therefore reverse the judgment. For the
guidance of the trial court on remand, we consider and reject defendant’s
remaining contentions.
            FACTUAL AND PROCEDURAL BACKGROUND
   I. Events Leading up to the Crime
      The victim of the crime, Jamaa Anderson, lived in Richmond with his
father, Earnest Anderson, his mother, his daughter and son, and his nephew,
Andreas Anderson.1 Jamaa shared a room with his daughter and son. The
family kept a camper in front of the house.
      Defendant is Earnest’s great-nephew. Defendant and Jamaa were
close in age and had known each other since they were children. Defendant
drove at least two vehicles, including a copper or brown Honda or Acura
Legend and a silver Audi.
      Andreas testified that a few days before Jamaa’s death, he, Jamaa, and
defendant were socializing in the camper. Defendant was using Jamaa’s
iPad. While they were in the camper, defendant pulled out a gun from his
waist area and set it down. Andreas was uncomfortable and left the camper.
That evening, Andreas and Jamaa left the house together to do a family
errand, leaving defendant outside the house, using the iPad. When they
returned ten or 15 minutes later, defendant was gone and the iPad was
missing.
   II. The Night of the Crime
      On October 31, 2018, Andreas went to bed around 9:00 or 10:00 in the
evening. He was awakened during the night by a knock on the window, and
he got up and opened the front door, where he saw defendant. Defendant told
Andreas to get Jamaa; when Andreas told him Jamaa was asleep, defendant
raised his voice a little bit and told him again to go get Jamaa. Andreas went



      1Because several of Jamaa Anderson’s family members share the same
last name, we will refer to them by their first names. We intend no
disrespect.
to Jamaa’s room and woke him up. Jamaa was wearing only pajama pants or
sweatpants, with no shirt or shoes. He appeared “sleepy, tired, woke up and
confused.” He had nothing in his hands, and Andreas did not see a weapon
anywhere on his person. Andreas went into the bathroom, and Jamaa went
toward the front door through the dining room.
      Andreas remained inside the house. He heard Jamaa and defendant’s
voices; the voices got louder, and he heard defendant yell, “Open the camper.”
He could not hear what Jamaa was saying, but he knew they were arguing
and “getting into it.” There were sounds as if they had collided or started to
fight. Andreas then heard two gunshots.
      Earnest testified that at approximately 1:00 a.m. on November 1, 2018,
he was awakened by the sound of two loud voices arguing downstairs. He
recognized the voices as belonging to Jamaa and defendant. He heard Jamaa
say something like, “[W]here is my iPad[?]” then “a bunch of mumbling and
grumbling,” then a commotion, “almost like the ground was moving like an
earthquake,” as if they were fighting on the porch, and then two gunshots.
Immediately before the gunshots, Earnest heard a voice that sounded like
Jamaa’s saying, “Oh, no.” After that, it was quiet. Earnest did not hear a car
drive away.
      Earnest called out to Andreas and told him to go outside and find
Jamaa. Andreas did so and saw Jamaa face down, still breathing. He came
back and told Earnest Jamaa was lying outside and seemed to be bleeding
from the head, and Earnest called 911. At the operator’s instruction,
Andreas went outside to put Jamaa onto his back, and he saw that Jamaa
had been shot in the head. Jamaa was taken to a hospital, and he died the
next day.
      A neighbor testified that he heard two gunshots, with “weird” timing
between them, then within minutes heard a car pull out of the driveway very
quietly. He heard no voices.
      Officer Wentz of the Richmond Police Department, who came to the
scene, asked Andreas whether Jamaa had a gun when he left the house, and
Andreas said, “No, I don’t think so.” Wentz asked Andreas whether he had
seen anything in Jamaa’s hands, and Andreas said there was nothing in his
hands. Andreas told Officer Wentz about the incident with the iPad, but he
did not mention defendant had a gun at the time. Andreas testified that he
told the officers who came to the scene that Jamaa was angry at defendant
for having stolen his iPad and that he had said he wanted to go to Oakland to
get it back.
      The officers did not test Andreas for gunshot residue. They searched
the front yard and found no firearms.
      There was evidence that defendant’s behavior had changed in the
weeks leading up to the killing. Veronica T., who was in a romantic
relationship with defendant, testified that around the end of September or
beginning of October 2018, defendant began covering electronic items in his
home with towels, and on one occasion he took someone’s phone and threw it.
He showed jealousy and accused Veronica of looking at other men, and she
heard he had accused her—falsely—of being in a relationship with Jamaa.
Claudja D., a former romantic partner with whom defendant remained
friendly, testified defendant began to say strange things, for example that he
could hear whispers from outside or that his phone and television were
watching him. Late on the night of October 31, 2018, defendant called
Claudja and asked her repeatedly where she was. There was also testimony,
albeit contested, that defendant told her in this call that he had “found the
person that was getting information out of his phone.” Shortly afterward,
Claudja received a call telling her Jamaa had been shot.
       An autopsy showed Jamaa died of a wound to his head caused by a
shotgun. Small birdshot pellets were recovered from his brain. Among his
injuries, he had lacerations at the base of the thumb and index finger of his
left hand, injuries the pathologist speculated were consistent with a gun
being yanked or ripped out of the hand of someone who was holding its front
sights. Jamaa also had injuries that could have been the result of a physical
fight or a fall.
   III.   The Investigation
       A detective viewed a video from a neighbor’s surveillance system. The
only vehicle traveling toward the Andersons’ home between 1:00 and 1:22
a.m. on November 1, 2018 appeared to be an Acura Legend, moving at a
normal speed. The detective testified that the vehicle was “like a tan or a
light beige,” but he acknowledged it was difficult to discern the color on the
video. The vehicle reappeared, headed away from the house, at 1:33 a.m.,
and moving faster. Police cars appeared on the surveillance video shortly
afterward.
       Defendant had keys to an Audi and an Acura with him when he was
arrested, as well as Jamaa’s iPad.
       On the porch of the house police found a bullet as well as a fragment of
“jacketing,” described as “the sheath that goes around the bullet that often
separates after a bullet is shot.” Jose Villalobos, an expert in firearms and
ammunition, testified that the jacketing fragment “match[ed] up” with the
larger bullet, that they were the same color, and that the combined weight of
the bullet and fragment were consistent with a .44 or .45 caliber bullet.
      There were bullet holes on the front metal screen door and the exterior
wall of the home. Another prosecution witness testified that the holes were
caused by a shot that appeared to have been fired from outside the house, by
someone who was close to the ground. Villalobos opined that the bullet
fragmented when it hit the metal screen door.
      Alex Taflya, an expert in firearms and ammunition, testified that the
bullet found outside the house was either .44- or .45-caliber, although his
original view had been that it was more likely .44-caliber. Based on the
markings on the bullet, he opined that the bullet was most likely fired from a
revolver, though it could have been from a handgun other than a revolver.
Taflya searched a database for guns that could have produced those
markings and obtained a list of 28 firearms, which included revolvers, pistols,
and rifles. One was a Taurus Judge revolver, which can fire either a .45-
caliber cartridge or a .410-gauge shotgun shell that can be loaded with
birdshot. The Taurus Judge can be loaded with both .45-caliber cartridges
and .410 shotgun shells at the same time, and the firearm would still operate
normally. According to Taflya, the Taurus Judge is illegal in California and
he has seen it only rarely in his work. Moreover, when he was able to borrow
a Taurus Judge from another law enforcement agency and test-fire it, the
land and groove impressions left on a bullet were not consistent with the
bullet found on Jamaa’s porch, although this did not dissuade Taflya from his
conclusion that the bullet found of Jamaa’s porch could have been fired from
a different Taurus Judge revolver.
   IV.   Defense Evidence
      Celia Hartnett, an expert in forensic sciences who testified on behalf of
defendant, opined that the bullet found on Jamaa’s porch was not fired by a
Taurus Judge. According to Harnett, the bullet was .44-caliber, which was
not compatible with a Taurus Judge. Second, the shallow rifling of the
Taurus Judge produces light impressions on a bullet fired through it, and the
projectile in evidence had clearly marked impressions. Harnett opined that
two bullets, not one, had caused the damage to the door and wall of the house
and that the bullet fragment found at the scene did not come from the bullet
police recovered. She testified that the larger bullet was fired by a revolver
but that the fragment was too badly damaged to determine whether it came
from a revolver or a semiautomatic weapon. In her view, at least two
firearms were involved in the case.
      Harnett also testified that the injuries on Jamaa’s left thumb and
forefinger were most consistent with a “slide bite” injury, which occurs when
the recoiling slide of a semiautomatic pistol pinches the webbing between a
person’s thumb and forefinger as the part slides back to eject the cartridge.
Harnett had seen similar injuries in other cases and thought this a more
likely explanation for Jamaa’s injuries than grabbing the front site of a
weapon, given the symmetry in the two injuries. Detective Mandell
explained that slide bite injuries most often occur when a shooter holds a
semiautomatic weapon improperly while firing.
      Melvina Gin, an expert in gunshot residue examination and analysis,
examined samples from Jamaa’s hands and found several particles consistent
with gunshot residue and one particle commonly associated with gunshot
residue; such particles may indicate—but not prove—a person has discharged
a firearm; she concluded, however, that the evidence of gunshot residue was
“inconclusive,” because there were no “characteristic” particles. The data
sheet accompanying the samples indicated they were not collected for seven
days, during which Jamaa had gone to the hospital and his remains had been
taken to the morgue, an interval that could have caused some gunshot
residue to be lost.
      An officer who arrived at the scene initially thought a shot had been
fired out from the inside of the house, based on what appeared to be a
projectile hole in the front screen door.
      Defendant did not testify, nor did any other witness recount out-of-
court statements he had made about Jamaa’s death.
   V. Verdict and Sentence
      Defendant was charged with murder (Pen. Code, § 187, subd. (a)), with
an allegation that he personally and intentionally discharged a firearm,
causing death (Pen. Code, § 12022.53, subd. (d)). The jury found him not
guilty of first degree murder but guilty of second degree murder, and found
the firearm enhancement true.
      The trial court sentenced defendant to a prison term of 15 years to life
for the murder, with an additional 25 years for the firearm enhancement, for
a total term of 40 years to life.
                                    DISCUSSION
   I. Instruction on Voluntary Manslaughter
      Defendant contends the trial court erred in refusing his request to
instruct the jury on voluntary manslaughter.
      “A party is entitled to a requested instruction if it is supported by
substantial evidence. [Citation.] Evidence is ‘[s]ubstantial’ for this purpose if
it is ‘sufficient to “deserve consideration by the jury,” that is, evidence that a
reasonable jury could find persuasive.’ [Citation.] At the same time,
instructions not supported by substantial evidence should not be given.
[Citation.] ‘It is error to give an instruction which, while correctly stating a
principle of law, has no application to the facts of the case.’ ” (People v. Ross
(2007) 155 Cal.App.4th 1033, 1049–1050.) The court must give instructions
on lesser included offenses “when the evidence raises a question as to
whether all of the elements of the charged offense were present [citation], but
not when there is no evidence that the offense was less than that charged.”
(People v. Breverman (1998) 19 Cal.4th 142, 154 (Breverman).)
      We “review the evidentiary support for an instruction ‘in the light most
favorable to the defendant’ [citation] and should resolve doubts as to the
sufficiency of the evidence to warrant instructions ‘ “in favor of the
accused.” ’ ” (People v. Wright (2015) 242 Cal.App.4th 1461, 1483 (Wright).)
      Manslaughter is the unlawful killing of a human being without malice.
(Pen. Code, § 192.) “A defendant lacks malice and is guilty of voluntary
manslaughter in ‘limited, explicitly defined circumstances: either when the
defendant acts in a “sudden quarrel or heat of passion” ([Pen. Code,] § 192,
subd. (a)), or when the defendant kills in “unreasonable self-defense”—the
unreasonable but good faith belief in having to act in self-defense
[citations].’ ” (People v. Blakeley (2000) 23 Cal.4th 82, 87–88.) Unreasonable
or imperfect self-defense is thus “one form of voluntary manslaughter, a
lesser included offense of murder,” and the court must instruct on imperfect
self-defense whenever the evidence would allow a jury reasonably to conclude
the defendant acted in such a belief. (People v. Mejia-Lenares (2006) 135
Cal.App.4th 1437, 1446.)
      Defendant argues the evidence was sufficient to support an inference
that he acted in the unreasonable but good faith belief he needed to defend
himself. For support he points to the evidence that the shooting was
preceded by a loud argument in which Jamaa asked defendant where his
iPad was, then a physical struggle. And, he points out, there was evidence,
albeit contested, that there was likely more than one gun at the scene, in the
form of evidence that at least two different types of bullet were used during
the altercation, that Jamaa had a “slide bite” injury consistent with having
fired a semiautomatic firearm, that Jamaa had gunshot residue on his hands,
and that an officer initially thought a bullet was fired from inside the home.
This evidence, he contends, would support an inference that Jamaa started
the fight because defendant had taken his iPad and that defendant shot
Jamaa in an unreasonable belief he had to do so to defend himself.
      While the evidence is not overwhelming, we bear in mind that we must
view it in the light most favorable to defendant and resolve in his favor any
doubts about the sufficiency of the evidence to support the instruction.
(Wright, supra, 242 Cal.App.4th at p. 1483.) The evidence shows Jamaa
argued with defendant, that he loudly asked about his iPad, and that they
then engaged in a physical fight. The specifics of how that fight started are
unknown, but we know the fight was violent: Earnest testified that he could
hear them “tumbling and stuff,” and it was “almost like the ground was
moving like [an] earthquake.” This evidence could have led a properly
instructed jury to conclude that one reasonable inference was that Jamaa
started a violent physical fight, leading defendant to believe he had to defend
himself with deadly force. The jury could also have reasonably inferred from
the evidence that there may have been a second gun at the scene and Jamaa
may have fired it, leaving a bullet on his porch and a slide bite on his hand
and provoking defendant to respond with deadly force.
      The Attorney General argues that, in the absence of evidence as to how
the fight actually happened, there was no evidence from which the jury could
have concluded Defendant believed he was in mortal danger. But where the
issue of imperfect self-defense is “ ‘properly presented’ in a murder case
[citation], the People must prove beyond a reasonable doubt that these
circumstances were lacking in order to establish the murder element of
malice.” (People v. Rios (2000) 23 Cal.4th 450, 462.) The Attorney General
argues the evidence from Jamaa’s hands—of a slide bite injury and particles
consistent with gunshot residue—is ambiguous, but to the extent a
reasonable interpretation of the circumstantial evidence points to defendant’s
innocence, the jury is required to adopt that interpretation. (See People v.
Anderson (2007) 152 Cal.App.4th 919, 931–932.) While the prosecutor’s
firearms expert testified the different kinds of ammunition found at the scene
could have been fired from a single weapon, the jury was entitled to credit
instead the defense expert’s testimony that there were at least two firearms
used, and to conclude that Jamaa had likely used one of them. The question
is not whether sufficient evidence supports the verdicts, but whether
sufficient evidence could also support a contrary view.
      Finally, although these ambiguities in the evidence would be relevant
to any self-defense claim—perfect or imperfect—there is also evidence
uniquely probative of imperfect self-defense. At the time of the homicide,
Defendant appears to have been suffering some serious paranoia, as
evidenced by the testimony of his two female friends. Defendant has not
argued that self-defense completely excuses his crime, so we need only
address whether the evidence was sufficient to support his claim of imperfect
self-defense. In the circumstances of this case, we find that the trial court
should have instructed the jury on imperfect self-defense and voluntary
manslaughter, so that the jury could determine whether the People had
proven malice beyond a reasonable doubt.
      The Attorney General argues that, even if the trial court erred in not
instructing the jury on voluntary manslaughter, there was no prejudice
because there is no reasonable probability the error affected the outcome.
(Breverman, supra, 19 Cal.4th at pp. 165, 178 [failure to instruct sua sponte
on lesser included offense in noncapital cases is subject to state standards of
reversibility]; People v. Watson (1956) 46 Cal.2d 818, 836.) Defendant
contends the error deprived him of his federal constitutional right to present
a defense and is subject to the standard of Chapman v. California (1967) 386
U.S. 18, 24, under which we reverse unless the error was harmless beyond a
reasonable doubt.
      Under either standard, we agree with defendant that the error requires
reversal. The Attorney General contends there was no prejudice because the
evidence that defendant was the killer was strong and because defendant’s
actions in arguing with Jamaa then fleeing the scene rather than aiding him
suggest consciousness of guilt for murder. But a theory of imperfect self-
defense presupposes that defendant was the killer and, as we have discussed,
the evidence of an altercation is consistent with defendant believing he had to
defend himself. While—as we discuss below—the jury could consider
defendant’s flight from the scene in determining his guilt, we are not
persuaded that evidence undermines a theory that he killed in unreasonable
self-defense and then fled the scene.
      We also note that in finding defendant guilty of murder only in the
second degree, the jury necessarily found a reasonable doubt as to whether he
acted willfully, deliberately, and with premeditation, but it was not allowed
to consider whether he acted with a lower—although still criminal—degree of
culpability. Specifically, the jury was instructed it could find defendant acted
with implied malice if he intentionally committed an act whose natural and
probable consequences were dangerous to human life, he knew of the danger,
and he deliberately acted with conscious disregard for life; but the jury was
not instructed that one who acts in unreasonable self-defense is deemed to
have acted without malice. (See People v. Mejia-Lenares, supra, 135
Cal.App.4th at p. 1446.) On these facts, we conclude there is a reasonable
probability a properly instructed jury would have concluded there was a
reasonable doubt as to whether defendant acted with malice.
      We must therefore reverse the judgment on this basis. For the
guidance of the trial court on remand we will also address on the merits
defendant’s remaining contentions.
   II. Exclusion of Evidence
      A. Background
      Before trial, the prosecution moved in limine to exclude evidence of
Jamaa’s prior possession of firearms, ammunition, or clips. The evidence at
issue consisted of three items: First, Jamaa’s ten-year-old daughter had
stated Jamaa had had a firearm for protection, but she had not seen it for an
unspecified amount of time and she was clear he did not have a firearm the
night of the shooting. Second, Andreas had stated he had seen Jamaa with a
clip and ammunition on prior occasions. Third, in May 2015, Jamaa
discharged a weapon in his neighborhood, then called 911. He told police he
fired a gun into his lawn because he feared for his safety when a group of
men approached his house, yelling obscenities, and one of the men grabbed
his waistband as if he had a firearm. Jamaa was arrested for a violation of
Penal Code section 246.3, discharge of a firearm in a grossly negligent
manner. The neighbors refused to provide statements at the scene. One of
them later came to the police department requesting information on how to
obtain money as the victim of the violent crime, but her husband refused to
provide a statement and no charges were ever filed.
      At the hearing on the motion, the prosecutor argued that evidence of
the 2015 incident should be excluded because examination of the
circumstances would be time-consuming and have little probative value due
to the differences in the circumstances between that event and Jamaa’s
death. Noting both those differences and the three-year gap between the
2015 incident and the homicide, the trial court ruled that evidence of that
incident was inadmissible.
      The court went on, however, to say that if there were evidence that
Jamaa was armed or possessed weapons or ammunition around the time of
the homicide, that evidence would be relevant. The court noted that it was
not clear from the portions of the interview with Jamaa’s daughter that it
had reviewed whether she had seen him with a gun around the time of the
2015 incident or more recently; the court accordingly suggested someone
speak with Jamaa’s daughter to find out when and how long she lived with
him before the homicide. Defense counsel also pointed out that Andreas had
testified at the preliminary hearing that he saw ammunition and a clip and
that he had told the officers about them; the court indicated Andreas could
testify about that at trial, but asked counsel to find out how long before the
homicide Andreas had seen those items.
      The next day, the prosecutor told the court that Andreas had told an
investigator that he saw magazines and ammunition in Jamaa’s room a year
before the shooting. The court indicated that a year was too remote in time
to be relevant. Defense counsel had not been able to contact Jamaa’s
daughter, whose mother was apparently refusing to talk to defense counsel.
The court indicated that it would revisit the issue of the daughter’s testimony
if further investigation showed she had seen Jamaa with a gun more
recently, and the court offered the use of a private room at the courthouse for
defendant’s investigator to speak with her.
      B. Analysis
      Evidence Code section 1103, subdivision (a)(1)2 provides an exception to
the general rule against the admission of character evidence to prove conduct
on a specified occasion; this exception exists when a defendant offers evidence
regarding the character of the victim of a crime “to prove conduct of the
victim in conformity with the character or trait of character.” This evidence
is subject to exclusion under section 352 if its admission would confuse the
issues at trial, unduly consume time, or be more prejudicial than probative.
(People v. Gutierrez (2009) 45 Cal.4th 789, 827–828.) “The trial court must
always perform its gatekeeping function pursuant to Evidence Code section
350 to exclude evidence that is irrelevant.” (Gutierrez, at p. 828.) We review
the trial court’s exclusion of evidence under section 1103 for abuse of
discretion, and review its balancing under section 352 with deference; “the
trial judge is in the cockpit, with a clearer view of the whole situation and a
better ability to apply practical and timely wisdom.” (People v. DelRio (2020)
54 Cal.App.5th 47, 53, 57 (DelRio).) With this deference in mind, we conclude
there was no abuse of discretion in the trial court’s exclusion of this evidence.
      The 2015 incident took place more than three years before the events at
issue in this case, and the firearm Jamaa used was registered to his then-
wife, with whom he was not living in October 2018. The trial court
characterized the circumstances of the 2015 incident as “muddy on both
ends,” which seems a fair characterization of an incident that may have been
a legitimate act of self-defense, and about which it would have been difficult
to get reliable information at trial. In our view, the court could reasonably
conclude that any probative value was outweighed by the possibility of




      2   All undesignated statutory references are to the Evidence Code.
confusion and undue consumption of time in exploring the events of May
2015.
        As for the evidence that Jamaa’s daughter and Andreas knew Jamaa to
have had a gun or ammunition in the past, we are not persuaded the court’s
balancing exceeded the bounds of its discretion. First, there would have been
nothing illegal or inherently aggressive about Jamaa merely owning or
possessing a firearm in his own home. (See District of Columbia v. Heller
(2008) 554 U.S. 570.) Second, the court indicated that if there were evidence
Jamaa possessed such items “within a reasonable period of time” before the
shooting, the court would consider such evidence relevant and admissible.
But after the parties made inquiry, it appeared there would be no evidence
that Jamaa possessed a firearm or ammunition within the year leading up to
his death, although the court left the door open for Defendant to determine
Jamaa’s daughter would so testify. Third, the court was told there was
evidence that Jamaa did not have a gun on his person when he left his
bedroom clad only in pajama pants; Jamaa’s daughter had told an
interviewer he had nothing in his hands when he left the room, and Andreas
had also said he did not see a weapon in Jamaa’s hands.
        This case is thus unlike DelRio, upon which Defendant relies. The
defendant there and the victim were involved in a two-man shootout that left
the victim dead. (DelRio, supra, 54 Cal.App.4th at pp. 48–49.) The trial
court excluded evidence of three instances of the victim’s past domestic
violence on the ground the defendant did not know about them so they could
not have influenced his actions. (Id. at pp. 54–55.) The appellate court
reversed, explaining the trial court’s analysis was incorrect as a matter of law
because the defendant’s knowledge of the past acts was not germane to the
question of whether the victim acted violently at the scene. (Id. at pp. 55–
56.) It went on to explain the trial court would have abused its discretion had
it excluded the evidence under section 352: the evidence that the victim was
by nature violently aggressive was potentially highly probative because both
men had loaded guns, both fired at each other, and there were no
independent witnesses to corroborate or refute the defendant’s testimony that
the victim drew his gun first, leaving the defendant in fear of his life.
(DelRio, at pp. 49–50, 56–57.) The circumstances here are different.
Although the trial disclosed evidence that two different types of ammunition
were used during the incident—supporting a possible inference there were
two guns—the only direct evidence was that Jamaa did not have a gun when
he went to speak with Defendant. More importantly, none of the evidence of
Jamaa’s prior gun possession established that Jamaa had a character for
violence, as opposed to a propensity for armed, but legal, self-defense. On
this record, the trial court did not abuse its discretion in excluding evidence
that Jamaa had possessed a firearm or ammunition a year or more in the
past.
        Defendant contends exclusion of the evidence deprived him of the right
to present a theory that he acted in self-defense when he shot Jamaa, thus
depriving him of his constitutional right to present a defense. But
application of the ordinary rules of evidence does not implicate due process.
(People v. Marks (2003) 31 Cal.4th 197, 226-227.) Although “completely
excluding evidence of an accused’s defense theoretically could rise to [the]
level [of impermissibly infringing on the right to present a defense], excluding
defense evidence on a minor or subsidiary point does not impair an accused’s
due process right to present a defense.” (People v. Fudge (1994) 7 Cal.4th
1075, 1102–1103.) Evidence of Jamaa’s possession or use of guns or
ammunition a year or more in the past falls within the scope of a subsidiary
point, and the court’s rulings did not prevent defendant from presenting
evidence to support an inference that two guns were present at the scene and
that the violent physical fight that preceded the shooting could also have
caused Defendant to believe he was in imminent danger of death or serious
bodily injury.
      We emphasize the deference with which we review a trial court’s
weighing under Evidence Code section 352. Nothing we say here is intended
to preclude Defendant from arguing for, or the trial court from granting,
admission of the evidence in a retrial. Here we go no further than to decide
that there was no abuse of discretion in the trial court’s rulings.
   III.   Instruction on Flight
      Section 1127c of the Penal Code provides that where evidence of flight
is relied upon as tending to show guilt, the court should instruct the jury
substantially as follows: “The flight of a person immediately after the
commission of a crime, or after he is accused of a crime that has been
committed, is not sufficient in itself to establish his guilt, but is a fact which,
if proved, the jury may consider in deciding his guilt or innocence. The
weight to which such circumstance is entitled is a matter for the jury to
determine.”
      The trial court instructed the jury pursuant to CALCRIM No. 372: “If
the defendant fled immediately after the crime was committed, that conduct
may show that he was aware of his guilt. If you conclude that the defendant
fled, it is up to you to decide the meaning and importance of that conduct.
However, evidence that the defendant fled cannot prove guilt by itself.”
      Defendant contends this instruction impermissibly created a
mandatory presumption that he was the person who was present at the scene
and who fled from the scene and therefore undermined his defense of
mistaken identity. That is because, he argues, the instruction—unlike Penal
Code section 1127c—refers to “the defendant” rather than “a person,” and
because it does not explicitly instruct the jury to find identity before applying
the instruction. In considering such a challenge, “we examine the jury
instructions as a whole, in light of the trial record, to determine whether it is
reasonably likely the jury understood the challenged instruction in a way
that undermined the presumption of innocence or tended to relieve the
prosecution of the burden to prove defendant’s guilt beyond a reasonable
doubt.” (People v. Paysinger (2009) 174 Cal.App.4th 26, 30.)
      We reject defendant’s challenge to CALCRIM No. 372. Our high court
has explained that it is proper to instruct on flight if there is evidence
identifying the person who fled as the defendant and that evidence is relied
upon to show guilt. (People v. Mason (1991) 52 Cal.3d 909, 943.) “ ‘The jury’s
need to know these things does not change just because identity is also an
issue. Instead, such a case [only] requires the jury to proceed logically by
deciding first whether the [person who fled] was the defendant and then, if
the answer is affirmative, how much weight to accord to flight in resolving
the other issues bearing on guilt.’ ” (Ibid.; accord, People v. Elliott (2012) 53
Cal.4th 535, 584; People v. Abilez (2007) 41 Cal.4th 472, 522.)
      Similarly here, the instruction did not create a presumption that
defendant was the person who fled the scene; rather, the jury would logically
infer consciousness of guilt from flight only if it first concluded defendant was
the person who left the scene. Although the jury was not expressly told to
make such an initial determination, we see no reason to think the jury would
have done otherwise. Defendant seeks to distinguish Mason on the ground
that the instruction here referred specifically to flight by “the defendant,”
rather than by “a person,” but we are not persuaded that the jury would
reasonably have interpreted the instruction to create a presumption that
defendant was in fact the person who was present at the scene.
                                DISPOSITION
         The judgment is reversed. The matter is remanded for further
proceedings consistent with the views expressed in this opinion.




                                           TUCHER, J.

WE CONCUR:

STREETER, Acting P. J.
BROWN, J.




People v. Colley (A159631)